Title: From James Madison to John R. Livingston, 25 November 1805
From: Madison, James
To: Livingston, John R.


          
            Sir.
            Dept. of State Novr. 25th. 1805.
          
          An intimation from this Department to Mr. Erving, that from the report of the assessors, it would appear, that you had been overpaid for the 1st. and 2d. installments of the award in the case of the Somerset, Miller, and Mr. Erving’s concurrence in the belief that such an error was committed, were the causes of the partial protest of your bill. The same suggestion having been made to you before it was conveyed to him, it was to be expected that you would not have included the amount of the alledged overpayments in the bill, but as you nevertheless have done so, the inconvenience of their being deducted ought not to excite complaint. In order to bring your claim to the disputed sum to a conclusion you could perhaps, if you are not possessed of documents to establish it, procure a release from Capt. Miller or his representatives, in whose name this portion of the award stands; or if you rely on your documents to establish your title, and transmit them hither, they shall on the arrival of the Attorney General, be laid before him for his opinion. I am &c.
          
            James Madison.
          
        